Case 1:21-cv-00179-DCJ-JPM Document 5 Filed 04/09/21 Page 1 of 1 PageID #: 33




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

RAY SHAWN FREENEY,                     CIVIL DOCKET NO. 1:21-CV-00179-P
Plaintiff

VERSUS                                 JUDGE DAVID C. JOSEPH

CHRIS MCCONNELL,                       MAGISTRATE JUDGE JOSEPH H.L.
Defendant                              PEREZ-MONTES

                                 JUDGMENT

      For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

Judge previously filed herein [ECF No. 3], and after a de novo review of the record,

including the Objection filed by Plaintiff [ECF No. 4], having determined that the

Magistrate Judge’s findings are correct under the applicable law;

      IT IS HEREBY ORDERED that the Plaintiff’s Petition for Writ of Habeas

Corpus under 28 U.S.C. § 2241 [ECF No. 1] is DISMISSED for lack of jurisdiction,

WITH PREJUDICE as to the jurisdictional issue, and WITHOUT PREJUDICE as to

the merits of Freeney’s claim.

      THUS, DONE AND SIGNED in Chambers on this 9th day of April 2021.



                                      _____________________________________
                                      DAVID C. JOSEPH
                                      UNITED STATES DISTRICT JUDGE
